AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                           FILED IN THE
                                                                  for the_                                  U.S. DISTRICT COURT
                                                                                                      EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                        Michael D Winn                                                                 Nov 28, 2018
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:18-cv-03115-SMJ
                           James Key                                 )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Habeas Corpus Petition, ECF No. 8, is DISMISSED WITH PREJUDICE.
’
              Judgment is entered for the Respondent.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge          Salvador Mendoza, Jr.                                              .




Date: 11/28/18                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Shelly Koegler
                                                                                          (By) Deputy Clerk

                                                                            Shelly Koegler
